Citation Nr: 1609970	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder.

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee.

6.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee.

7.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to September 1977 and from March 1978 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in August 2014 to schedule the Veteran for a video conference hearing.

Although the RO adjudicated the low back disorder service connection issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Veteran's low back disorder claim was previously denied in an April 2006 rating decision.  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the records reveals that in August 2014 the case was remanded to schedule the Veteran for a video conference hearing.  There is no indication of any subsequent action as to this matter.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Therefore, additional action is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


